DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description (found in the Brief Description of Drawings Section): 
On page 6, line 10 of the specification, Figure 2 is indicated to be showing an exploded view of the “battery pack 20”. Though the components of the battery pack (20) are indeed present, when viewed independent of the specification there is no confirmation that it is battery pack (20) which is being shown in Figure 2. For enhanced clarity, the examiner suggests adding a “20” to Figure 2 (in a similar manner as is done in Figure 1 with ESS 10) in order to illuminate that it is the battery pack (20) being shown in exploded view. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the positive electrode and the negative electrode" in lines 7-8. Previously, on lines 2-3, claim 1, recites the limitation “positive and negative electrodes [facing each other through a separator]”, which suggests the presence of multiple positive electrodes and multiple negative electrodes. The simultaneous use of the two limitations creates ambiguity as to whether the claim requires multiple positive electrodes and multiple negative electrodes or just a single positive electrode and a single negative electrode.  For the purposes of examination, either interpretation will be considered to meet the claim. Claims 2-8 are also rejected due to their dependency on Claim 1.
Claim 1, line 10 recites the limitation “a bus bar connected to the first and second terminal electrode”. The claimed configuration would cause a short-circuit in the thin cell. A review of the Specification indicates that the bus bar connects terminal electrodes of neighboring cells. Applicant is encouraged to rephrase the claim. For the purposes of examination, a bus bar connected to either of the first or second terminal electrode will be considered to meet the claim. Claims 2-8
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first gas holes" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 2, line 3 recites “the first gas hole”, which suggests the presence of a single first gas hole, rather than the presence of multiple first gas holes as indicated by the limitation “the first gas holes” in Claim 3. The examiner suggests amending the claims to used consistent plural and/or singular tense to best represent the claimed invention.
Furthermore, the phrasing of Claim 3 is ambiguous as to how many thin cells are required within the invention. Claim 3, line 3 suggests only one thin cell is housed within the plurality of housings, while Claim 3, line 4 and Claim 3, line 7 suggest that there are multiple thin cells within an embodiment. In light of the ambiguity of Claim 3, it is unclear if a single thin cell is being housed in the plurality of housings, or if there are multiple thin cells, each of which being housed in one of the plurality of housings. The examiner notes that in light of Figure 12b [0048], the claim is interpreted to mean that there are multiple thin cells, each of which being housed in one of the plurality of housings. Claim 4 is also rejected due to its dependency on Claim 3.
Claim 3 recites the limitation “first gas holes provided for each or two thin cells”, in line 7. It is unclear if the intended meaning of the claim is that “first gas holes are provided for either each thin cell, or first gas holes are provided for every two thin cells” OR if the intended meaning of the claim is that “first gas holes are provided for either each thin cell, or first gas holes are provided for only two thin cells”. The intended meaning of the limitation would not be obvious to the skilled artisan, thus for clarity, the examiner each or two thin cells” of Claim 3.
The examiner notes that for purposes of examination, the limitation “first gas holes provided for each or two thin cells” has been interpreted to mean “first gas holes are provided for either each thin cell, or first gas holes are provided for every two thin cells”, in light of the specification. Claim 4 is also rejected due to its dependency on Claim 3.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3 recites the limitation “one thin cell”. It would not be clear to the skilled artisan if “one thin cell” referred to “the thin cell” of Claim 1, or a different, undefined thin cell. The examiner suggests amending the wording of the claim to provide enhanced clarity on what thin cell is being referred to by “one thin cell”.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5, line 2 recites the limitation of “second gas hole”, however, there is no mention of a “second hole” in Claim 5 or any other preceding claims. It would not be evident to one of ordinary skill in the art what is being referred to as “second hole”. For the purposes of examination, the limitation is interpreted to have been intended to read “the second gas hole”. Claim 8 is also rejected due to its dependency on Claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20160043366A1).
Regarding Claim 1, Suzuki discloses a battery pack (battery module) comprising: a thin cell (unit cell, 100) having a laminated body (electrode stacked body) including positive electrodes (20) and negative electrodes (30) facing each other through a separator (40) (Figures 1A and 3, [0061, 0085-0086]). Suzuki further discloses a laminate film (exterior member) housing the laminated body (electrode stacked body) and an electrolytic solution, and first and second terminal electrodes (pulled out tabs, 120, 130) protruding from the laminate film (exterior member) and connected respectively to the positive electrode (20) and the negative electrode (30) (Figure 1A, [0061-0062]). 
Suzuki further discloses a cell housing body (800) housing the thin cell (unit cell, 100) and having a bus bar connected to the first and second terminal electrodes (pulled out tabs, 120, 130), wherein the cell housing body (800) has a first gas hole (wall cutout portion, 804, 815) for releasing a gas generated from the electrolytic solution outside the cell housing body (800) (Figures 13 and 14, [0067, 0072, 0113, 0114]). 

Regarding Claim 2, Suzuki discloses all of the limitations of Claim 1 as set forth above.
Suzuki further discloses that the battery pack (battery module) comprises a cover member (cover body, 910, 920) fixed to the cell housing body (800) (Figure 27, 0143, 0157]). Suzuki further discloses that the cell housing body (800) comprises two surfaces: first surface (801) and second surface (812) (Figures 13 and 14, [0104]). Suzuki further discloses that both the first surface (801) and the second surface (812) comprise an intermediate partition wall (805, 816) and a compartmentalization partition wall (803, 814) which are positioned adjacent to one another, forming a channel around the perimeter of the cell housing body (800) (Figures 13 and 14, [108, 113]). Suzuki further discloses that the first gas hole (wall cutout portion, 804, 815) is formed in the intermediate partition wall (805, 816) portion of the cell housing body (800), and that the cover member (cover body, 910, 920) is attached to the cell housing body (800) in such a way that a gas diffusion space is formed by the cover member (cover body, 910, 920) and the channel (Figures 13-14, and 27, [108, 113, 0157]). Therefore, all of the limitations of Claim 2 are met.
Regarding Claim 3, Suzuki discloses all of the limitations of Claim 2 as set forth above. Suzuki further discloses that the cell housing body (800) has a plurality of housings (housing chamber, 807-810, 818-821) each housing a thin cell (unit cell, 100), wherein a first gas hole (wall cutout portion, 804, 815) is provided for each thin cell (unit cell, 100) (Figure 27, [0106, 0111, 0157]). Suzuki further discloses that the gas diffusion space (as described above) communicates with all the first gas holes (wall cutout portion, 804, 815) provided for each thin cells (unit cell, 100) (see Figures 13, 14, and 27).
Regarding Claim 4, Suzuki discloses all of the limitations of Claim 3 as set forth above. Suzuki does not explicitly disclose the volume of any component of the battery pack (battery module), however, Suzuki does describe that the gas diffusion space is present on both the first surface (801) and the second surface (812) of the cell housing body 
The use of the indefinite article “a” in the limitation “a volume” suggests that multiple volumes may be defined for the thin cell. The thin cell is made up of various components, each of which has its own volume. Given that they each belong to the thin cell, each of their volumes is “a volume of the thin cell”. As such, the volume of one pulled out tab is considered “a volume of the thin cell”. 
As can be seen from Figures 14 and 24, the volume of a first terminal electrode (pulled out tab, 120) of a single thin cell (unit cell, 100) is notably smaller than the volume of the gas diffusion space formed on the second surface (812) of the cell housing body (800). As such, when considering that the total gas diffusion volume is roughly twice the volume of the gas diffusion space formed on the second surface (812), the volume of the total gas diffusion space is necessarily larger than a volume of one thin cell. Therefore, all of the limitations of Claim 4 are met. 
Regarding Claim 5, Suzuki discloses all of the limitations of Claim 2 as set forth above. 
Suzuki further discloses that the cover member (cover body, 910, 920) has a second gas hole (cutout portions, 915, 925) for externally releasing the gas filled in the gas diffusion space (Figure 27, [0157]).
Regarding Claim 6, Suzuki discloses all of the limitations of Claim 5 as set forth above.
Suzuki further discloses that the second gas hole (cutout portions, 915, 925) is provided at a position not facing the first gas hole (wall cutout portion, 804, 815) (examples given in annotated Figure 27 below).


    PNG
    media_image1.png
    1125
    1130
    media_image1.png
    Greyscale

Annotated Figure 27 (Suzuki US 20160043366A1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160043366A1) as applied to Claim 5 above, and further in view of Yonemochi et al. (US 20080220321A1).
In Regards to Claim 7 (Dependent Upon Claim 5):
Suzuki discloses the battery pack (battery module) of Claim 5 as set forth above. Suzuki further discloses that the cover member (cover body, 910, 920) has a second gas hole (cutout portions, 915, 925) for externally releasing the gas filled in the gas diffusion space (Figure 27, [0157]).

Yonemochi discloses a battery pack (21) having a multiplicity of thin cells (battery cells, 23) which are enclosed in a housing having an upper housing (25) and a lower housing (27) (Figures 2A and 2B, [0035-0036]). Yonemochi further discloses that the upper housing (25) has a series of cuts (31) formed on the side wall, and that the lower housing (27) has a series of cuts (33) which correspond to the cuts (31) of the upper housing (25) (Figure 2A, [0037]). Yonemochi further discloses that upon the joining of the upper housing (25) and the lower housing (27), the upper cuts (31) and the lower cuts (33) form slits which are positioned adjacent to the individual thin cells (battery cells, 23) (Figures 2A and 2B, [0037]). 
Yonemochi further discloses that closing members (caps, 29) are fitted to the slits of the housing upon joining of the upper housing (25) and the lower housing (27), and serve to seal the slits and prevent any undesired material such as dust or moisture from the environment from entering the battery pack (21), thus preventing potential hazards of the battery pack (21) such as short-circuiting or corrosion from occurring (Figures 2A and 2B, [0038]). Yonemochi further teaches that in the event of elevated pressure or temperature within the battery pack (21), the closing members (caps, 29) melt, resulting in the opening of the slits and the release of any built-up gas (Figure 4, [0045]).
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery pack (battery module) disclosed by Suzuki by incorporating a closing member (cap) to close the second gas hole as taught by Yonemochi, in order to prevent undesired material from the environment from entering and leading to corrosion or short circuiting of the battery pack (battery module), wherein the closing member (cap) is capable of melting upon elevated temperature and pressure to release gas formed by the thin cells (unit cells, 100), thus enhancing the safety of the battery pack (battery module). Upon doing so, the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160043366A1) as modified by Yonemochi et al. (US 20080220321A1) as applied to Claim 7 above, and further in view of Wöhrle et al. (US 20140363712A1).
In Regards to Claim 8 (Dependent Upon Claim 7):
Suzuki as modified by Yonemochi discloses the battery pack of Claim 5 as set forth above. Yonemochi further discloses that the closing member (caps, 29) are formed from a fire-resistant resin [0038]. 
Suzuki and Yonemochi are deficient in disclosing that the closing member is a tubular resin film wrapping the thin cell, cell housing body, and the cover member. 
Wöhrle discloses a battery pack (module, 10) which comprises a plurality of battery cells (galvanic cells) and a housing having a housing main body (12) and a housing cover (13), both of which are entirely coated with a layer (14) (Figure 12a, [0035, 0112-0113]). Wöhrle further discloses that each of the plurality of battery cells (galvanic cells) possess a safety valve (7) for release of gas from the battery pack (module, 10) (Figure 1, [0111]). Wöhrle further discloses that the layer (14) is based on polyolefin [0031], and serves as a barrier to prevent water molecules and dirt particles in the environment from entering the battery pack (module, 10) (Figure 2a, [0021, 0035]). 
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the closing member (caps) disclosed by modified Suzuki (as modified by Yonemochi), to be a single film which encompasses the cell housing body, cover member, and the thin cell within, as taught by Wöhrle, as it is known in the art to provide a singular film encompassing the entirety of a battery pack which serves to seal the battery pack and prevent the entry of moisture and dirt particles into the battery pack, while also simplifying construction of the battery pack by requiring only one closing member rather than multiple. By doing so, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724  

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759